DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (US 2013/0168003).
As best depicted in Figure 1, Nishimura is directed to a motorcycle tire construction including at least one band layer 7 formed with at least one steel band cord 10 (Paragraph 25).  Nishimura further states that said band cord has a compressive stiffness between 200 N/mm and 400 N/mm (Paragraph 12) and a loading between 30 and 45 ends per 5 cm (15 and 22.5 ends per 25 mm) (Paragraph 46).  Nishimura, however, is silent with respect to any relationship between first and second lengths (at first and second times) of said cord after being removed from a tire construction.
In any event, a product between the circumferential stiffness and the cord loading in Nishimura is between 3,000 and 9,000.  Applicant’s original disclosure appears to correlate the claimed relationship between first and second lengths with a product that falls between 1,500 and 15,000 (Page 4, Lines 16-18).  Thus, it reasons that all of the band cords taught by Nishimura would necessarily demonstrate the claimed length relationship when removed from a tire construction.  It is emphasized that (a) all of the compressive stress values disclosed by Nishimura are fully encompassed by Applicant’s disclosed range, (b) all of the cord loadings taught by Nishimura are fully encompassed by Applicant’s disclosed range, and (c) all of the possible products between the compressive stress and the cord loading taught by Nishimura are fully encompassed by Applicant’s disclosed range.  This in turn suggests that the steel band cord of Nishimura would mimic the claimed relationship between first and second lengths.
Regarding claims 2-5, given the aforementioned similarities between Nishimura and the claimed invention, it reasons that the claimed differences would necessarily result.
With respect to claim 6, the cord length that is removed from a tire does not further define the structure of the claimed tire but rather corresponds with a method of handling a tire article (the tire article itself is the same independent of the length of cord removed). 
As to claims 7-10, the claimed relationship appears to necessarily result when using steel cords satisfying a product between the compressive stiffness and the cord loading in a motorcycle tire construction (shoulder regions and center regions experience different stresses as a result of the camber or curvature in motorcycle tires).
Regarding claims 11 and 16, as detailed above, Nishimura teaches a product between 3,000 and 9,000 and such is fully encompassed by the claimed range.
With respect to claim 12, as detailed above, Nishimura teaches a cord loading between 15 and 22.5 ends per 25 mm.
As top claim 13, the claimed widths are consistent with the figures of Nishimura, as well as the general order of dimensions for band layers used in tire constructions (such as motorcycle tires).
With respect to claim 14, Nishimura teaches a rubber tape 11 having a plurality of cords (Paragraph 26).
Regarding claims 17 and 18, the steel cord of Nishimura comprises five filaments or strands, wherein at least one filament or strand is shaped (Paragraphs 32-35).   
As to claims 19 and 20, Nishimura is directed to a motorcycle having a conventional tread curvature in which a distance between tread edges corresponds with a greatest width (Figure 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 17, 2022